                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

                                  DOCKET NO.:       3: I 9crl49-MOC


 IINITED STATES OF AMERICA                             )
                                                       )
     v.                                                )           CONSENT ORDER AND
                                                       )        JUDGMENT OF FORFEITURE
 DEMARCUS ALPHONSO KELLEY                              )          PENDING RULE 32.2(c)(2)



        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

          1.  The following property is forfeited to the United States pursuant to l8 U.S.C . 5 924
and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under      2l
                                         U.S.C. $ 853(n), pending final adjudication herein:

               One Glock 23,, .40 caliber pistol, serial number AAGZ489 and ammunition, seized
               on or about May 16, 2018.

          2.    The United States Marshals Service, the investigative agency, andlor the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

          3.      and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 2l U.S.C. $ 853(n),
                  If
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

          4.    Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

          6.    As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.
        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant's crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to l8 U.S.C . S 924 and/or 28 U.S.C.
S 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P.32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally
sufficient, and waives any and all right to further notice of such process or such destruction.


R. ANDREW MURRAY
TINITED STATES ATTORNEY




                                                               CUS ALPHONSO          K
Assistant United States Attomey




                                                                    EGUERA




Signed this the l2th day of September,2019.




                                              uNITED srArES       4    a
                                                                       (/
                                                                           S' t   lLr/e    JUDGE
